DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.  Therefore, claims 9, 11-13, and 19-28 are pending for consideration following applicant’s amendment filed 9/27/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, 19, 20, 22-25, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kipp (US Patent 9982803).
Regarding Claim 9, Kipp discloses a riser ring 10 for servicing a riser stack segment (Kipp discloses the device may be used with pipes, such as drain pipes as described in col. 3, lines 7-13, extending through a floor of a structure as described in col. 3, lines 14-20) defining a length and having an external surface (the pipe segment 24 inherently includes a length and includes an external surface shown at 24 in Figure 2), the riser ring configured as an annular ring body (the device 10 includes an annular ring body 14 with an interconnected external flange 12; it is noted that the claim is an open ended claim which does not preclude additional structure; furthermore, Kipp discloses an embodiment in which flange 12 is eliminated in col. 4, lines 1-8) having an inside surface (indicated generally at 16 in Figure 2) and outside surface (generally indicated at 14 in Figures 1 and 2), the ring body configured to (1) slide over an external surfaceCust. No. 35856 Docket No. 18110.0001U120of a riser pipe segment 24 (this is achieved as the pipe is inserted through the ring device 10; i.e. the riser ring slides over the external surface of the riser pipe as the riser pipe is being inserted through the device 10), to a position along a length of a riser pipe segment (as shown in Figure 2), via a slidable friction fit between the inside surface of the ring body (at gripping feature 18 which it is noted may be a continuous ring or lip as described in col. 4, lines 28-31) and an external surface of the riser pipe segment (gripping feature 18 includes a continuous ring which creates a “friction-type hold” on the piping 24; col. 4, lines 28-31), and (2) hold the weight of the riser pipe segment and prevent the riser pipe segment from sliding out of the planar ring body (col. 4, lines 21-28).  
Regarding Claim 11, Kipp further discloses the ring body is between about 1/2 inches to about 5/8 inches thick (Kipp discloses the axial length is at least 0.5 inches; col. 3, lines 41-45).
Regarding Claim 19, when making and using the device of Kipp, Kipp necessarily discloses a method of using the riser ring of claim 9 (as described above), comprising: a) extending a riser pipe segment (e.g. 24; Figure 2) through an opening 30 in a floor 26 (col. 3, lines 14-20); b) sliding the riser ring 10 over the external surface of the riser pipe segment 24 (this is achieved as the pipe is inserted through the ring device 10; i.e. the riser ring slides over the external surface of the riser pipe as the riser pipe is being inserted through the device 10) to a position along the length of the riser pipe segment (e.g. the position shown in Figure 2), such that the riser ring and the riser pipe segment are engaged via a friction fit (gripping feature 18 includes a continuous ring which creates a “friction-type hold” on the piping 24; col. 4, lines 28-31); and c) placing the riser ring with the engaged riser pipe segment onto the floor 26 (this is achieved in the final assembly; i.e. the riser ring with the engaged riser pipe segment are placed onto the floor as shown in Figure 2) such that the riser pipe segment is prevented from falling through the opening by the riser ring (this is achieved either via flange 12 or alternatively by an interference fit with the exterior surface of the ring itself as described in col. 3, lines 57-59 and col. 4, lines 1-8).
Regarding Claim 20, Kipp further discloses adjusting, from below the floor (col. 6, lines 18-24), while the riser ring remains in contact with the floor (i.e. after the flange is mounted or the interference fit is formed), the extent the riser pipe segment extends through the opening (by forcing the piping upwardly).  
Regarding Claim 22, Kipp further discloses additionally comprising finishing the floor around the opening such that the riser ring is embedded in the finished floor (this is at least achieved when used with the concrete structure described with respect to Figures 10 and 11, as the device is embedded within the concrete).  
Regarding Claim 23, Kipp further discloses adjusting, while the riser ring remains in contact with the floor, the extent the riser pipe segment extends through the opening in the floor, by pulling or pushing the riser pipe segment (col. 7, lines 35-39), such that the riser ring slides over the external surface of the riser pipe segment to a second position along the length of the riser pipe segment (as described above, the riser ring slides over the external surface of the riser pipe as the riser pipe is being inserted through the device 10; this inserting step inherently creates a plurality of positions during the step which are readable on the recited first and second positions).  
Regarding Claim 24, when making and using the device of Kipp, Kipp necessarily discloses a method of a method of servicing a riser stack (Kipp discloses the device may be used with pipes, such as drain pipes as described in col. 3, lines 7-13, extending through a floor of a structure as described in col. 3, lines 14-20), the method comprising: a) providing an annular ring body 10 (the device 10 includes an annular ring body 14 with an interconnected external flange 12; it is noted that the claim is an open ended claim which does not preclude additional structure; furthermore, Kipp discloses an embodiment in which flange 12 is eliminated in col. 4, lines 1-8) as a riser ring, the annular ring body 14 having an inside surface (indicated generally at 16 in Figure 2) and outside surface (generally indicated at 14 in Figures 1 and 2); b) extending a riser pipe segment (e.g. 24; Figure 2) through an opening 30 in a floor 26 (col. 3, lines 14-20), the riser pipe segment defining a length and having an external surface (the pipe segment 24 inherently includes a length and includes an external surface shown at 24 in Figure 2); c) sliding the riser ring 10 over the external surface of the riser pipe segment 24 (this is achieved as the pipe is inserted through the ring device 10; i.e. the riser ring slides over the external surface of the riser pipe as the riser pipe is being inserted through the device 10) to a position along the length of the riser pipe segment (e.g. the position shown in Figure 2), such that the riser ring and the riser pipe segment are engaged via a friction fit (gripping feature 18 includes a continuous ring which creates a “friction-type hold” on the piping 24; col. 4, lines 28-31); and d) placing the riser ring with the engaged riser pipe segment onto the floor 26 (this is achieved in the final assembly; i.e. the riser ring with the engaged riser pipe segment are placed onto the floor as shown in Figure 2) such that the riser pipe segment is prevented from falling through the opening by the riser ring (this is achieved either via flange 12 or alternatively by an interference fit with the exterior surface of the ring itself as described in col. 3, lines 57-59 and col. 4, lines 1-8).
Regarding Claim 25, Kipp further discloses adjusting, from below the floor (col. 6, lines 18-24), while the riser ring remains in contact with the floor (i.e. after the flange is mounted or the interference fit is formed), the extent the riser pipe segment extends through the opening (by forcing the piping upwardly).  
Regarding Claim 27, Kipp further discloses additionally comprising finishing the floor around the opening such that the riser ring is embedded in the finished floor (this is at least achieved when used with the concrete structure described with respect to Figures 10 and 11, as the device is embedded within the concrete).  
Regarding Claim 28, Kipp further discloses adjusting, while the riser ring remains in contact with the floor, the extent the riser pipe segment extends through the opening in the floor, by pulling or pushing the riser pipe segment (col. 7, lines 35-39), such that the riser ring slides over the external surface of the riser pipe segment to a second position along the length of the riser pipe segment (as described above, the riser ring slides over the external surface of the riser pipe as the riser pipe is being inserted through the device 10; this inserting step inherently creates a plurality of positions during the step which are readable on the recited first and second positions).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 21, 22, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipp (US Patent 9982803).
Regarding Claims 12 and 13, Kipp further discloses (as required by claim 13) the planar ring body is between about 1/2 inches to about 5/8 inches thick (Kipp discloses the axial length is at least 0.5 inches; col. 3, lines 41-45).
Kipp does not disclose the particular width of the device and therefore does not disclose the ring body is between about 1/4 inches to about 5/8 inches wide.  
However, the selection of the width of the ring body is seen to be an obvious matter of engineering design choice, and Kipp teaches the selected width is dependent on the selected axial length to ensure sufficient stability (col. 3, line 63 – col. 4, line 8).  Furthermore, the width is dependent on the particular pipe being supported.
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kipp such that the ring body is any desired width, including a width between about 1/4 inches to about 5/8 inches, for the purpose of providing a width which ensures sufficient stability of the device and which accommodates a particularly sized pipe.
Regarding Claims 21 and 26, Kipp further discloses the pipe may be pushed or pulled through the device (col. 7, lines 35-39) while the device remains in contact with the floor (i.e. after the flange is mounted or the interference fit is achieved).  Kipp does not specifically disclose a user adjusting, from above the floor, while the riser ring remains in contact with the floor, the extent the riser pipe segment extends through the opening.  
However, because the pipe is capable of being retained when either pushed or pulled through the device, it is possible to adjust the pipe position from either below the floor or above the floor.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Kipp such that the user is above the floor when adjusting the pipe for the purpose of eliminating the need for the user to move locations before adjusting the pipe.
Regarding Claims 22 and 27, Kipp is seen as further disclosing all of the elements of these claims as described above.  Alternatively, in the event that Kipp is not seen as disclosing the riser ring is embedded in the finished floor, it is clear to one having ordinary skill in the art that leaving the riser ring in place requires less work.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Kipp such that the planar riser ring is embedded in the finished floor for the purpose of eliminating an extra step of removing the riser ring.
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.  Applicant argues that Kipp fails to teach a riser ring “configured as an annular ring body” as claimed.  However, as described above, the claims are open ended claims and therefore a prior art teaching of a ring with an interconnected flange is seen to be readable on the claimed ring “configured as an annular ring body” – that is, the prior art Kipp teaches an annular ring body 14 in combination with an additional part.  Furthermore, Kipp also teaches an embodiment in which the flange is not provided and therefore only the annular ring body 14 is provided.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753